IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KEVIN OWENS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3381

MICHAEL D. CREWS,
SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed September 4, 2014.

An appeal from an order of the Circuit Court for Leon County.
Charles A. Francis, Judge.

Kevin Owens, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Tammy S. Metcalf, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

PADOVANO, THOMAS, and ROBERTS, JJ., CONCUR.